UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00159) Exact name of registrant as specified in charter:	Putnam Investors Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2012 Date of reporting period:	October 31, 2011 Item 1. Schedule of Investments: Putnam Investors Fund The fund's portfolio 10/31/11 (Unaudited) COMMON STOCKS (99.5%) (a) Shares Value Aerospace and defense (3.5%) Embraer SA ADR (Brazil) 146,400 $4,072,848 General Dynamics Corp. (S) 60,700 3,896,333 Honeywell International, Inc. 129,600 6,791,040 L-3 Communications Holdings, Inc. 72,600 4,920,828 Northrop Grumman Corp. 124,200 7,172,550 Precision Castparts Corp. 27,300 4,453,995 Safran SA (France) 93,592 3,046,156 United Technologies Corp. 161,600 12,601,568 Air freight and logistics (0.3%) United Parcel Service, Inc. Class B (S) 60,800 4,270,592 Airlines (0.6%) Southwest Airlines Co. 230,000 1,966,500 Spirit Airlines, Inc. (NON) 350,038 5,761,625 Auto components (0.9%) Autoliv, Inc. (Sweden) (S) 52,000 3,004,040 Johnson Controls, Inc. 80,100 2,637,693 Lear Corp. 63,200 2,964,712 TRW Automotive Holdings Corp. (NON) 74,411 3,132,703 Automobiles (0.4%) Ford Motor Co. (NON) (S) 296,000 3,457,280 General Motors Co. (NON) 66,200 1,711,270 Beverages (3.0%) Beam, Inc. 38,000 1,878,340 Coca-Cola Co. (The) 159,000 10,862,880 Coca-Cola Enterprises, Inc. 571,000 15,314,220 Dr. Pepper Snapple Group, Inc. 86,500 3,239,425 PepsiCo, Inc. 129,100 8,126,845 Biotechnology (1.2%) Amgen, Inc. 137,600 7,880,352 Biogen Idec, Inc. (NON) 39,300 4,572,948 Cubist Pharmaceuticals, Inc. (NON) (S) 87,300 3,300,813 Building products (0.3%) Fortune Brands Home & Security, Inc. (NON) 244,464 3,552,062 Capital markets (2.4%) Apollo Global Management, LLC. Class A 184,700 2,447,275 BlackRock, Inc. (S) 35,603 5,617,797 Goldman Sachs Group, Inc. (The) 92,100 10,089,555 Morgan Stanley 258,800 4,565,232 State Street Corp. 239,900 9,689,561 Chemicals (2.4%) Celanese Corp. Ser. A 95,000 4,137,250 Dow Chemical Co. (The) 220,843 6,157,103 E.I. du Pont de Nemours & Co. 80,600 3,874,442 Huntsman Corp. 277,021 3,252,227 LyondellBasell Industries NV Class A (Netherlands) 149,300 4,905,998 Monsanto Co. 57,900 4,212,225 PPG Industries, Inc. (S) 57,300 4,951,293 Commercial banks (2.2%) First Southern Bancorp, Inc. Class B (F) (NON) 112,320 1,100,736 NBH Holdings Corp. 144A Class A (NON) 159,300 2,548,800 PNC Financial Services Group, Inc. 69,500 3,732,845 Wells Fargo & Co. 846,998 21,945,718 Communications equipment (2.7%) Cisco Systems, Inc. 876,600 16,243,398 Juniper Networks, Inc. (NON) 159,900 3,912,753 Motorola Solutions, Inc. 48,157 2,259,045 Qualcomm, Inc. 256,900 13,256,040 Computers and peripherals (5.1%) Apple, Inc. (NON) 107,967 43,702,882 EMC Corp. (NON) (S) 362,200 8,877,522 Hewlett-Packard Co. 263,740 7,018,121 SanDisk Corp. (NON) 159,900 8,102,133 Construction and engineering (0.2%) KBR, Inc. 116,300 3,245,933 Consumer finance (1.3%) Air Lease Corp. (NON) (S) 166,050 3,707,897 Capital One Financial Corp. (S) 201,808 9,214,553 Discover Financial Services (S) 178,700 4,210,172 Containers and packaging (0.2%) Sealed Air Corp. 113,300 2,016,740 Diversified financial services (3.3%) Bank of America Corp. 548,442 3,745,859 Citigroup, Inc. 227,480 7,186,093 CME Group, Inc. 19,200 5,290,752 JPMorgan Chase & Co. 698,273 24,271,969 Nasdaq OMX Group, Inc. (The) (NON) 116,800 2,925,840 Diversified telecommunication services (2.5%) AT&T, Inc. 494,805 14,502,735 Iridium Communications, Inc. (NON) (S) 583,397 3,710,405 Verizon Communications, Inc. 395,600 14,629,288 Electric utilities (1.1%) Edison International 147,700 5,996,620 Entergy Corp. 130,700 9,040,519 Electronic equipment, instruments, and components (0.4%) Corning, Inc. 190,500 2,722,245 Jabil Circuit, Inc. 148,000 3,042,880 Energy equipment and services (2.2%) Baker Hughes, Inc. 118,100 6,848,619 National Oilwell Varco, Inc. 134,800 9,615,284 Schlumberger, Ltd. 151,424 11,125,121 Transocean, Ltd. (Switzerland) (S) 28,400 1,623,060 Food and staples retail (2.2%) Chefs' Warehouse, Inc. (The) (NON) 173,089 2,473,442 CVS Caremark Corp. 139,610 5,067,843 Safeway, Inc. (S) 220,100 4,263,337 Walgreen Co. 147,300 4,890,360 Wal-Mart Stores, Inc. (S) 209,900 11,905,528 Food products (0.2%) H.J. Heinz Co. 52,100 2,784,224 Health-care equipment and supplies (1.8%) Baxter International, Inc. 144,000 7,917,120 Becton, Dickinson and Co. (S) 34,300 2,683,289 Covidien PLC (Ireland) 130,300 6,129,312 Medtronic, Inc. 132,100 4,589,154 St. Jude Medical, Inc. 68,400 2,667,600 Health-care providers and services (3.2%) Aetna, Inc. 285,000 11,331,600 AmerisourceBergen Corp. (S) 97,300 3,969,840 CIGNA Corp. 73,000 3,236,820 Lincare Holdings, Inc. (S) 139,800 3,292,290 McKesson Corp. 113,200 9,231,460 UnitedHealth Group, Inc. 88,200 4,232,718 WellPoint, Inc. 96,700 6,662,630 Hotels, restaurants, and leisure (1.5%) Carnival Corp. (S) 90,400 3,182,984 McDonald's Corp. 130,800 12,144,780 Wyndham Worldwide Corp. 152,500 5,134,675 Household products (2.1%) Colgate-Palmolive Co. 93,300 8,431,521 Procter & Gamble Co. (The) 304,300 19,472,157 Independent power producers and energy traders (0.8%) AES Corp. (The) (NON) 512,400 5,749,128 Constellation Energy Group, Inc. 118,200 4,692,540 Industrial conglomerates (2.5%) General Electric Co. 1,004,300 16,781,853 Tyco International, Ltd. 345,100 15,719,305 Insurance (3.6%) ACE, Ltd. 137,800 9,942,270 Assurant, Inc. 76,400 2,944,456 Berkshire Hathaway, Inc. Class B (NON) 71,880 5,596,577 Hartford Financial Services Group, Inc. (The) (S) 213,900 4,117,575 MetLife, Inc. (S) 131,966 4,639,925 Prudential Financial, Inc. 148,500 8,048,700 RenaissanceRe Holdings, Ltd. 35,800 2,438,696 Transatlantic Holdings, Inc. 49,000 2,549,960 Travelers Cos., Inc. (The) 120,100 7,007,835 Internet and catalog retail (0.6%) Amazon.com, Inc. (NON) 15,900 3,394,809 Priceline.com, Inc. (NON) 10,000 5,077,200 Internet software and services (0.9%) Baidu, Inc. ADR (China) (NON) 23,000 3,224,140 Google, Inc. Class A (NON) 15,582 9,234,516 IT Services (4.4%) Accenture PLC Class A (S) 150,463 9,066,900 Alliance Data Systems Corp. (NON) (S) 27,800 2,847,832 Camelot Information Systems, Inc. ADS (China) (NON) (S) 225,800 736,108 IBM Corp. (S) 203,200 37,516,816 Mastercard, Inc. Class A 12,000 4,166,880 Unisys Corp. (NON) 74,880 1,946,131 Western Union Co. (The) 149,000 2,603,030 Leisure equipment and products (0.4%) Hasbro, Inc. (S) 129,200 4,917,352 Life sciences tools and services (0.5%) Agilent Technologies, Inc. (NON) 169,500 6,283,365 Machinery (1.7%) AGCO Corp. (NON) 56,700 2,485,161 Caterpillar, Inc. (S) 76,700 7,245,082 CNH Global NV (Netherlands) (NON) 95,825 3,562,774 Parker Hannifin Corp. 85,700 6,988,835 Stanley Black & Decker, Inc. 41,937 2,677,677 Media (4.1%) CBS Corp. Class B 268,700 6,935,147 Comcast Corp. Class A 402,300 9,433,935 DIRECTV Class A (NON) (S) 142,964 6,499,143 Interpublic Group of Companies, Inc. (The) 616,000 5,839,680 McGraw-Hill Cos., Inc. (The) 99,600 4,233,000 News Corp. Class A 429,400 7,523,088 Omnicom Group, Inc. (S) 64,000 2,846,720 Time Warner Cable, Inc. 97,200 6,190,668 Walt Disney Co. (The) 155,600 5,427,328 Metals and mining (1.0%) Cliffs Natural Resources, Inc. (S) 46,100 3,144,942 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 203,500 8,192,910 Nucor Corp. (S) 37,200 1,405,416 Multiline retail (0.6%) Target Corp. 140,600 7,697,850 Multi-utilities (0.6%) Ameren Corp. 229,028 7,301,413 Oil, gas, and consumable fuels (10.1%) Apache Corp. 78,300 7,801,029 Chevron Corp. 376,300 39,530,315 ConocoPhillips (S) 146,600 10,210,690 EXCO Resources, Inc. 138,100 1,741,441 Exxon Mobil Corp. 469,962 36,699,333 Hess Corp. 64,500 4,035,120 Linn Energy, LLC (Units) 74,700 2,892,384 Marathon Oil Corp. 250,900 6,530,927 Noble Energy, Inc. 46,900 4,190,046 Occidental Petroleum Corp. 143,900 13,374,066 Oiltanking Partners LP (Units) (NON) 222,124 6,041,773 Scorpio Tankers, Inc. (Monaco) (NON) 199,955 1,277,712 Paper and forest products (0.2%) International Paper Co. 96,300 2,667,510 Personal products (0.4%) Avon Products, Inc. 130,000 2,376,400 Estee Lauder Cos., Inc. (The) Class A 33,600 3,307,920 Pharmaceuticals (6.6%) Abbott Laboratories 173,200 9,330,284 Jazz Pharmaceuticals, Inc. (NON) 63,235 2,463,636 Johnson & Johnson (S) 477,800 30,765,542 Merck & Co., Inc. 370,500 12,782,250 Pfizer, Inc. 1,678,626 32,330,337 Professional services (0.2%) Equifax, Inc. 86,000 3,022,900 Real estate investment trusts (REITs) (0.3%) Terreno Realty Corp. 76,874 957,081 Weyerhaeuser Co. (S) 171,200 3,078,176 Road and rail (1.1%) Avis Budget Group, Inc. (NON) (S) 173,500 2,446,350 CSX Corp. 155,700 3,458,097 Hertz Global Holdings, Inc. (NON) (S) 362,191 4,201,416 Union Pacific Corp. 50,800 5,058,156 Semiconductors and semiconductor equipment (2.3%) First Solar, Inc. (NON) 22,900 1,139,733 Intel Corp. 478,000 11,730,120 Lam Research Corp. (NON) 60,600 2,605,194 Novellus Systems, Inc. (NON) (S) 150,000 5,182,500 Texas Instruments, Inc. 313,500 9,633,855 Software (4.4%) Adobe Systems, Inc. (NON) 174,600 5,134,986 CA, Inc. 147,600 3,197,016 Microsoft Corp. 896,200 23,865,806 Oracle Corp. 778,200 25,501,614 Specialty retail (1.9%) ANN, Inc. (NON) 154,500 4,115,880 Bed Bath & Beyond, Inc. (NON) (S) 44,800 2,770,432 Best Buy Co., Inc. 131,200 3,441,376 GNC Holdings, Inc. Class A (NON) 202,757 5,018,236 Limited Brands, Inc. 136,300 5,821,373 Williams-Sonoma, Inc. (S) 93,100 3,494,974 Textiles, apparel, and luxury goods (0.7%) Coach, Inc. 76,700 4,990,869 VF Corp. (S) 27,200 3,759,584 Tobacco (2.4%) Lorillard, Inc. 30,600 3,386,196 Philip Morris International, Inc. 406,500 28,402,155 Total common stocks (cost $1,294,041,897) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value Unisys Corp. Ser. A, 6.25% cv. pfd. 16,345 $1,276,953 Total convertible preferred stocks (cost $1,634,500) PREFERRED STOCKS (—%) (a) Shares Value First Southern Bancorp 5.00% cum. pfd. (acquired 12/17/09, cost $192,000) (F) (RES) (NON) 192 $192,000 Total preferred stocks (cost $192,000) SHORT-TERM INVESTMENTS (14.2%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 184,642,058 $184,642,058 Putnam Money Market Liquidity Fund 0.05% (e) 3,690,712 3,690,712 Total short-term investments (cost $188,332,770) TOTAL INVESTMENTS Total investments (cost $1,484,201,167) (b) Key to holding's abbreviations ADR American Depository Receipts ADS American Depository Shares Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2011 through October 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $1,324,573,014. (b) The aggregate identified cost on a tax basis is $1,488,550,067, resulting in gross unrealized appreciation and depreciation of $151,212,029 and $131,766,078, respectively, or net unrealized appreciation of $19,445,951. (NON) Non-income-producing security. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at the close of the reporting period was $192,000, or less than 0.1% of net assets. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $176,421,805. The fund received cash collateral of $184,642,058 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,351 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $44,645,300 and $42,861,107, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR or ADS after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $146,798,781 $— $— Consumer staples 136,182,793 — — Energy 163,536,920 — — Financials 169,962,369 2,548,800 1,100,736 Health care 175,653,360 — — Industrials 136,353,480 3,046,156 — Information technology 268,470,196 — — Materials 48,918,056 — — Telecommunication services 32,842,428 — — Utilities 32,780,220 — — Total common stocks Convertible preferred stocks — 1,276,953 — Preferred stocks — — 192,000 Short-term investments 3,690,712 184,642,058 — Totals by level At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investors Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 29, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 29, 2011
